AFL-CIO HOUSING INVESTMENT TRUST Portfolio Performance Commentary: April 2011 For the month of April 2011, the AFL-CIO Housing Investment Trust (HIT) had a gross return of 1.30% and a net return of 1.26%.Its benchmark, the Barclays Capital Aggregate Bond Index (Barclays Aggregate), reported a return of 1.27% for the month. April 2011 gross relative performance:+0.03% Performance for periods ended April 30, 2011 (Returns for periods exceeding one year are annualized) YTD 1 Year 3 Year 5 Year 10 Year HIT Total Gross Rate of Return 2.22% 5.74% 6.61% 6.81% 6.29% HIT Total Net Rate of Return 2.05% 5.28% 6.15% 6.35% 5.87% Barclays Capital Aggregate Bond Index 1.70% 5.36% 5.81% 6.33% 5.74% The performance data quoted represents past performance and is no guarantee of future results.Investment results and principal value will fluctuate so that units in the HIT, when redeemed, may be worth more or less than their original cost.The HIT's current performance may be lower or higher than the performance quoted.Performance data current to the most recent month-end is available from the HIT's website at www.aflcio-hit.com.Gross performance figures do not reflect the deduction of HIT expenses.Net performance figures reflect the deduction of HIT expenses and are the performance figures investors experience in the HIT.Information about HIT expenses can be found on page 1 of the HIT’s current prospectus. Positive contributions to the HIT’s performance included: ● The HIT’s ongoing yield advantage over the Barclays Aggregate. ● Strong performance by the HIT’s agency multifamily mortgage-backed securities (MBS) as spreads relative to Treasuries tightened in most sectors.Ginnie Mae permanent loan certificate spreads tightened by approximately 3 basis points (bps) and Ginnie Mae construction/permanent loan certificate spreads tightened by approximately 8 bps.Fannie Mae multifamily DUS experienced a mixed performance, with the shorter duration bullet-like structures tightening by 3 bps and longer-duration bullet-like structures widening by 4 bps.The 10/9.5 structure tightened by 1 bp. ● The portfolio’s structural overweight to spread-based assets as swap spreads tightened across the yield curve.Swap spreads tightened by approximately 1.25 bps for 2-year and 3.25 bps for 10-year maturities. Negative contributions to the HIT’s performance included: ● Strong corporate bond performance as this sector was the second best performing sector in the index, with excess returns over Treasuries of 42 bps.Corporate bonds comprised 19.6% of the Barclays Aggregate at the end of the month, whereas the HIT is not permitted to invest in corporate bonds. 1 AFL-CIO HOUSING INVESTMENT TRUST April 2011 Performance Commentary ● The portfolio’s underweight to private-label commercial MBS (CMBS) as this sector was the best performing in the Barclays Aggregate.CMBS posted 132 bps of excess returns.The portfolio had 0.6% allocated to CMBS, compared to 2.4% in the index at the end of April. ● The HIT’s overweight to the highest credit quality sector of the investment grade universe, whose excess returns were the lowest among the four credit ratings buckets (AAA, AA, A, and BBB) of the Barclays Aggregate.Those returns were 9, 49, 50, and 50 bps, respectively.Approximately 95% of the HIT portfolio is AAA-rated or carries a U.S. government or government-sponsored enterprise (GSE) guarantee, compared to approximately 77% for the Barclays Aggregate. April 2011 Sector Performance Sector Absolute Return Excess Return (bps) Modified Adjusted Duration U.S. Treasuries +1.15% +0 Agencies +0.84% +8 Single family agency MBS (RMBS) +1.10% +14 Corporates +1.72% +42 Commercial MBS (CMBS) +2.36% +132 Asset-backed securities (ABS) +0.95% +16 Source: Bloomberg L.P. Change in Treasury Yields Maturity 3/31/11 4/29/11 Change 3 Month 0.091% 0.035% -0.0558% 6 Month 0.169% 0.095% -0.0743% 1 Year 0.273% 0.183% -0.0898% 2 Year 0.821% 0.601% -0.2198% 3 Year 1.299% 0.992% -0.3070% 5 Year 2.277% 1.967% -0.3096% 7 Year 2.920% 2.672% -0.2479% 10 Year 3.470% 3.286% -0.1840% 30 Year 4.508% 4.397% -0.1108% Source: Bloomberg L.P. Investors should consider the HIT’s investment objectives, risks, and charges and expenses carefully before investing. This and other information is contained in the HIT’s prospectus. To obtain a prospectus, call the HIT at 202-331-8055 or visit www.aflcio-hit.com. The prospectus should be read carefully before investing. This document contains forecasts, estimates, opinions, and/or other information that is subjective. It should not be considered as investment advice or a recommendation of any kind. 2
